Los becbos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta es una acción por daños y perjuicios fundada en el negligente arranque de mareta de un carro eléctrico, del que bajaba la demandante. La defensa consistía de una nega-ción general de los techos alegados por la demandante y de una afirmación positiva de que la caída de la demandante y daños consiguientes a la misma fueron debidos a su estado de debilidad y desmayo, según ella misma lo admitiera ante los empleados de la demandada. En la vista del caso ante este tribunal se atacó además la credibilidad de los testigos de la querellante.
En el juicio uno de los mayores esfuerzos desplegados por la demandada consistió en demostrar que la caída de la demandante acaeció antes de que el carro se parase por com-pleto en la parada 15, en la carretera principal de San Juan. Sobre este punto, de habérsenos sometido a nosotros este caso en primera instancia, no hubiéramos vacilado en estimar inmediatamente que una fuerte preponderancia de prueba es-taba de parte de la demandante. En la vista celebrada en esta corte y en el alegato del apelante uno de los testigos oculares de la actora fué impugnado principalmente porque dijo que había montado en el carro en la parada 26 en la ca-rretera, donde vivía, siendo así que es un hecho incontrover-tido el de que la demandante venía en un carro del Parque, que es el que torna hacia la carretera en la parada 23. Cuando un testigo que varios meses después de un suceso, y que tiene la costumbre de tomar un carro en determinado lugar, se equivoca en una ocasión especial, tal equivocación podría afectar el peso de su declaración respecto a otros de-talles, pero no podría afectar su credibilidad, y sil equivo-cación, para nosotros, no le llevaría muy lejos para que pu-diera destruir su manifestación de que salió del carro inme-diatamente delante de la demandante, la que le siguió. Con mucha frecuencia, en cualquier’ ciudad, uno se dirige; hacia donde una vía ramal 'torna hacia lá vía principál con el fin *598de tener más' oportunidad de coger rápidamente nn carro. El testigo fné repreguntado respecto a otros detalles de su declaración, pero nada se hizo para llamar su atención especial respecto a esta equivocación. No fue ésta sola la razón por la que se impugnara al testigo, pero sí el punto sobre el que se insistió más. Hubo contradicción entre sus manifes-taciones y las de otro de los testigos de la parte actora, y declaró respecto a la venta de periódicos negada por todos los testigos de la demandada. Estas y otras materias seme-jantes corresponden a la corte que celebró el juicio, y nada existe en la prueba que nos convenza de que la corte- inferior cometiera un manifiesto error. El juez, sin embargo,- como demuestra su opinión, descansó más particularmente sobre la declaración de Adelaida Tomás, que estaba de pie esperando tomar el carro en la parada. Nos vamos a ocupar especial-mente de la cuestión de si el accidente ocurrió por razón del arranque del carro o no. Un análisis semejante debe apli-carse a cualquier otro juicio o peso de las declaraciones con-tradictorias de los testigos, o a la consideración de toda la prueba por parte de la corte inferior. No encontramos razón alguna para dudar de1 la conclusión dada en su opinión por la corte inferior de que la causa del accidente fue el arranque del carro.
Sobre la cuestión del mareo o desmayo de la demandante hay más fuerza en la teoría de la demandada. ■ Creemos po-sible que en algún instante antes del momento de caer en tierra la demandante se desvaneció; que la forma en que cayó ha podido atribuirse parcialmente al mareo. N° es increíble, tampoco, que al hablar con los empleados de la demandada se inculpó a sí misma por su caída. Los empleados de la compañía, con tales manifestaciones, naturalmente se pon-drían escépticos por completo con relación a los testigos de la demandante. Por esto no es necesario dudar de cuales-quier manifestaciones de los testigos de más responsabilidad de la demandada. En cuánto á la aparente dificultad física, declarada por el Dr. Grliiies, para que haya ocurrido la caída *599en la forma descrita por los testigos, tal incongruencia es muy frecuente en casos de accidentes. Esta especie de con-fusión, disparidad y conflicto le corresponde decidir al juz-gador.
Tenemos otra teoría posible del caso que difiere un poco de las enunciadas en los autos o vista del caso. En la prueba se encuentran indicios de que la demandante se levantó para apearse del carro mucho antes de llegar a la parada 15 y se paró detrás del motorista. Como quiera que ella no hiciera indicación alguna al pasar por algunas paradas, y como quiera que ella permitió a algunas personas pasar antes que ella en la parada 15, el motorista ha podido creer que ella no pensaba bajarse allí y quizás, distraído por los muchachos vendedo-res de periódicos o por alguna otra causa, prontamente' dió marcha a su carro al dar el conductor la señal de partida en el momento en que el último pasajero había pasado. Su de-terminación en salir ha podido ser repentina, pero la pre-ponderancia de la prueba demuestra que ella salía inmedia-tamente detrás de los otros pasajeros que bajaban. Cual-quier teoría independiente de la evidencia sólo demuestra que importa poco si la corte, en su opinión, según insinúa la de-mandante, adoptó una teoría del caso algo inconsistente con ios hechos. Nuestra propia teoría independiente tiene de-recho a menos peso que la del juez que vió el caso y que estuvo en mejores condiciones para acercarse o alcanzar la verdad. En un juicio es casi imposible la veracidad absoluta, y es-pecialmente en un caso de accidente. Una cosa es notable-mente cierta, a juicio de la corte, y ella es que la causa pró-xima del accidente fué debida, no al desvanecimiento de la demandante, sino a la forma impropia del arranque del carro. En la fecha en que tuvo lugar el accidente se les exigía a los pasajeros por una ordenanza municipal salir por la parte de-lantera del carro, y esto elevó el deber impuéstole al moto-rista de no poner en marcha su carro hasta que la última persona que descendiera hubiera bajado por completo. Cual-quiera está sujeto a una súbita determinación de seguir á¡ *600otros pasajeros. La demandante no estaba impedida (estop-ped) por su. propia conducta, ni por' sus admisiones hechas a raíz del accidente, especialmente sufriendo como estaba, ni sus admisiones tienden a demostrar negligencia contributoria alguna.
■ No encontramos error alguno en la sentencia apelada y la misma debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.